Citation Nr: 0607854	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  00-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1966 
to May 1970.  His DD Form 214 reflects that he was awarded 
the Purple Heart Medal and the Marine Corps Combat Action 
Ribbon for services in Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision that 
denied the appellant's petition to reopen his claim for 
service connection for a right shoulder disability; the same 
rating decision denied service connection for tinnitus, for a 
stomach disability, for a right knee disability, and for a 
low back disability.  The appellant filed a Notice of 
Disagreement (NOD) in February 2000, and the RO issued a 
Statement of the Case (SOC) in March 2000.  The appellant 
filed a substantive appeal in April 2000.

A January 2000 RO rating decision granted service connection 
for tinnitus, and that issue is accordingly no longer in 
appellate status.  In November 2002, the Board reopened the 
claim for service connection for a right shoulder disability, 
then undertook such development of all of the claims for 
service connection, on the merits, pursuant to 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect.  However, 
the provision of 38 C.F.R. § 19.9 purporting to confer upon 
the Board the jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in November 2003, the Board remanded these 
matters to the RO for completion of the development action 
requested, and consideration of the claim in light of the 
additional evidence received.  As reflected in the December 
2004 Supplemental SOC (SSOC), the RO continued the denial of 
all claims.

In March 2005, the Board again remanded the issues on appeal 
to the RO for further action.  After completing the requested 
actions, the RO continued the denial of the appellant's 
claims (as reflected in the September 2005 Supplemental SOC 
(SSOC)) and returned the file to the Board for further 
appellate action.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal have been accomplished.

2.  While the record reflects a post-service history of 
pancreatitis, colitis, and gastritis, no stomach or 
gastrointestinal disability was shown in service, and the 
persuasive medical evidence does not establish a currently 
diagnosed stomach or gastrointestinal disability for which 
service connection can be granted.  
 
3.  The appellant's currently-diagnosed osteoarthritis of the 
right knee was not shown in service or during the first year 
after service, and there is no medical evidence of nexus 
between such disability and the appellant's military service.
 
4.  The appellant's currently-diagnosed degenerative disc 
disease was not shown in service, and there is no medical 
evidence of nexus between such disability and the appellant's 
military service.
 
5.  The appellant's currently-diagnosed rotator cuff 
tendonitis of the right shoulder was not shown in service, 
and there is no medical evidence of nexus between such 
disability and the appellant's military service.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach 
disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005) 

2.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005) 

3.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005) 

4.  The criteria for a right shoulder disability are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005) 
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim on appeal has 
been accomplished.

Through the January 2000 rating decision, the March 2000 SOC, 
and the SSOCs of 
April 2002, December 2004, and September 2005, the RO 
notified the appellant and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal up to that point, 
and the bases for the denial of the claim.  After each, they 
were given the opportunity to respond.  Accordingly, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board points out that the rating decision on appeal was 
issued prior to enactment of the VCAA.  The Board remanded 
the case to the AMC in November 2003 for the specific purpose 
of ensuring that the appellant would be afforded the notice 
and assistance actions required under the VCAA prior to 
adjudication on the merits.  In compliance with the remand, 
the AMC sent the appellant a VCAA notice letter in March 2004 
that informed him of the evidence required to support a claim 
for service connection, the respective duties of the claimant 
and the VA in obtaining evidence, the evidence of record, and 
the evidence currently being pursued.  Further, the Board 
remanded the case to the AMC again in March 2005, this time 
to provide the appellant with additional assistance in 
developing evidence.  The AMC issued another notice letter in 
March 2005, which, in addition to the notification provided 
in the prior letter, asked the appellant to send in any 
evidence pertinent to any claim that he had.  The Board finds 
that these letters meet the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the January 2000 rating 
action on appeal.  However, such makes sense, given the 
November 2000 date of enactment of the VCAA.  Moreover, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the appellant.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  The appellant was 
informed of the evidentiary issues regarding his claim in the 
SOC and SSOCs as noted above, as well as post-remand notice 
letters of March 2004 and March 2005.  Further, he was given 
an opportunity to respond before and after the RO 
readjudicated the claim (as reflected in SSOCs of December 
2004 and September 2005).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any claim on 
appeal.  The RO has obtained the appellant's service medical 
records, his VA outpatient treatment records, and records 
from those non-VA medical providers that the appellant 
identified as having relevant medical evidence.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.

There also is no basis for any further development.  In this 
regard, the Board notes that the appellant was advised of his 
entitlement to a hearing before the RO and/or before the 
Board in which to present evidence and argument in support of 
his claim; the appellant requested a hearing in his VA Form 9 
but he subsequently withdrew his hearing request in writing.  
Further, the appellant has been afforded VA medical 
examinations for all claimed disabilities for the specific 
purpose of obtaining competent medical opinion regarding the 
etiology of each disability; the report of those examinations 
are of record. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As a final point, the Board notes that the appellant's 
representative contends that the claim should be remanded in 
light of the AMC's alleged noncompliance with the Board's 
prior remand instructions, citing the precedent of Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (see Appellant's Post-
Remand Brief dated February 2006).  However, as discussed 
below, the Board finds that the AMC substantially complied 
with the instructions of the remand, and that further remand 
is not required pursuant to the Stegall decision.

The Board's remand of March 2005 directed the AMC to return 
the file to the physician who had performed the November 2004 
VA orthopedic examination of record.  The remand asked the VA 
examiner to review the complete file, including the newly-
acquired evidence therein, and promulgate an opinion as to 
whether it is "at least as likely as not" that the claimed 
right knee, lower back, and right shoulder disabilities were 
the result of an accident or injury in service.  The remand 
also asked the examiner to address the significance, if any, 
of a diagnosis of "concussion" made immediately following 
service, and the appellant's contentions that he was wounded 
by a land mine in March 1968 resulting in multiple injuries.  
In compliance with the remand, the RO forwarded the file to 
the VA examiner, who responded as follows: "C-file reviewed 
again; still no evidence of any right knee, right shoulder, 
or back trauma in service; therefore, my opinion remains as 
stated in my examination of 11/04/04."

Although the VA examiner did not use the "as likely as not" 
phrasing, such is not required where, as here, there is no 
in-service injury to serve as a point of comparison.  
Regarding the concussion and the landmine explosion, the 
Board's remand invited comment but did not direct comment 
("the examiner should again address the significance, if 
any, of the diagnosis ...").  As noted in more detail below, 
neither the diagnostic reference to a concussion nor the 
landmine injury were significant factors in the orthopedic 
examiner's reevaluation of the evidence, so additional 
comment by the examiner was not required.  As the examiner 
reviewed the entire file (including newly associated 
evidence), as directed, then affirmed his prior opinion, the 
Board finds that the examiner and the AMC have both 
substantively complied with the terms of the remand.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on each of claims on appeal.

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also that there is an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).

A.   Stomach Disability

The appellant's service medical record reflect no complaints, 
findings or diagnosis of any stomach condition in service.  
The report of his physical examination in May 1970 
immediately prior to discharge notes the gastrointestinal 
system as "normal."  

Private medical records submitted by the appellant show that 
he received inpatient treatment in October 1984 for current 
pancreatitis; the admission notes cited a history of 
gastritis from 1979.  The appellant subsequently received 
private medical treatment in May 1995 for gastrointestinal 
hemorrhage and colitis.

The appellant filed a claim for service connection for 
stomach pains in December 1998; his claim asserted that he 
had been hospitalized twice for severe stomach inflammation 
brought on by heavy drinking.  He had a VA examination of the 
stomach in March 1999 that found history of gastritis but no 
current symptoms.

The appellant had another VA gastrointestinal examination in 
November 2004; the examiner conducted a physical examination 
and noted results in detail.  The examiner diagnosed 
gastritis in 1979 (resolved), acute pancreatitis in 1984 and 
1986 (resolved), and history of colitis.  The examiner opined 
that none of the above occurred during military service, and 
none of the above were caused or aggravated by the 
appellant's service-connected post-traumatic stress disorder 
(PTSD).   

Based on review of the evidence above, the Board finds that 
the criteria for service connection for a stomach disability 
must be denied, since the medical evidence indicates that the 
appellant does not have the claimed disability. 

While the medical evidence of record shows post-service 
treatment for pancreatitis, colitis, and gastritis, he has 
undergone three VA medical examinations (May 1970, December 
1998, and November 2004) that failed to diagnose a current 
stomach or gastrointestinal disorder.  In fact, the November 
2004 VA examiner specifically noted that the appellant's 
prior gastritis and acute pancreatitis had resolved at time 
periods prior to the current claim, and assessed colitis only 
by history; these diagnoses are indicative of no current 
disability.  Significantly, neither the appellant nor his 
representative has presented or alluded to the existence of 
any medical opinion that, in fact, supports the claim for 
service connection.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110,  1131.  Thus, where, as here, the 
competent medical evidence establishes no current disability 
upon which to predicate a grant of service connection, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions in connection 
with the claim on appeal-specifically , that he has a 
stomach disorder that is consequent to his service-connected 
PTSD.  As a layperson, the appellant is competent to testify 
in regard to the onset and continuity of symptomatology, 
including pain.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, this 
case turns on a medical matter-the existence and etiology of 
the current claimed disability-and, as a layperson without 
the appropriate medical training and expertise, the appellant 
simply is not competent to render a probative (persuasive) 
opinion on such a matter.  See Bostain v. West, 11 Vet. App; 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App.492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining, however 
sincerely, on matters requiring medical knowledge).  As 
indicated above, the competent medical evidence in this case 
weighs against the claim.  As the appellant's assertions as 
the existence of current stomach disability and the 
relationship between such disability and service have no 
probative value, he cannot controvert the medical evidence on 
the basis of his assertions, alone.

Under these circumstances, the claim for service connection 
for a stomach disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Right Knee Disability

In addition to the basic legal authority governing claims for 
service connection noted above, the Board notes that, 
pertinent to this claim, service connection may presumed, for 
certain chronic diseases, such as arthritis, which develop to 
a compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The appellant's service medical records document no right 
knee injury (to include in connection with the explosion 
referenced above), or any complaint, findings, or diagnosis 
of any right knee condition during service.  While the 
records confirm that he was injured by an explosive device 
(variously described as a "land mine" and a "booby trap") 
on March 29, 1968, and that he was hospitalized for two days 
for a perforated right ear drum, these records do not refer 
to any knee injury or impairment.  The report of his physical 
examination in May 1970, immediately prior to discharge, 
includes an assessment that the lower extremities were 
"normal."  

The appellant filed a claim for service connection for right 
knee pain in December 1998.  

On VA joints examination in March 1999, he asserted that his 
right knee condition is due to an incident in Vietnam on 
March 29, 1968, during which a land mine exploded and threw 
him 80 feet; he asserted that he was hospitalized for three 
weeks as a result of his injuries on that occasion.  The 
appellant stated that he had not been treated for his right 
knee condition since his discharge.  The examiner conducted 
an examined the right knee and recorded his observations in 
detail; the impression was patellofemoral pain syndrome of 
the right knee, with radiographic findings suggestive of 
maltracking secondary to a possible hypoplastic trochlea 
groove of the right femur, plus mild degenerative changes in 
the right knee.    

The appellant had another VA joints examination in November 
2004.  The examiner physically examined of the right knee and 
noted observations in detail.  The examiner diagnosed current 
osteoarthritis of the right knee.  The examiner stated that, 
since there is no evidence in the claims file of any reported 
trauma to the right knee during military service, it was not 
possible to provide an opinion as to service connection 
without resort to speculation.

Following the November 2004 joints examination, the RO 
obtained additional VA outpatient treatment records for the 
period October 2002 through November 2004; the file was 
thereupon returned to the VA physician who had conducted the 
November 2004 joints examination for a new opinion based on 
the complete file.  In July 2005, the VA examiner responded 
that there was still no evidence of a right knee trauma in 
service and that the previous opinion of November 2004 (i.e., 
not possible to provide an opinion as to service connection 
without resort to speculation) remained in effect.  

The above-referenced medical evidence clearly shows that the 
appellant has been competently diagnosed with current 
osteoarthritis of the right knee.  However, in  this case, 
the evidence simply does not establish a nexus between the 
appellant's current right knee disability and his military 
service.  As noted above, there is no objective evidence of 
right knee injury during the appellant's period of active 
service.  Osteoarthritis was not diagnosed until November 
2004, and the earliest medical evidence of any right knee 
abnormality (patellofemoral pain syndrome) was a VA 
examination in December 1998, nearly thirty years after the 
appellant's discharge from service; hence, presumptive 
service connection for arthritis is not available. 

The record also includes no medical opinion establishing a 
nexus between current osteoarthritis of the right knee and 
military service; in fact, as noted above, a VA medical 
examiner has twice stated that no medical opinion can be 
rendered regarding service connection for this disability 
without resorting to speculation.  Significantly, neither the 
appellant nor his representative has presented or identified 
any medical opinion that, in fact, supports the claim for 
service connection.  

In addition to the medical evidence, the Board has considered 
the appellant's own assertions in connection with the claim 
on appeal; i.e., that his current right knee disability is 
consequent to an explosion in Vietnam.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between 
current disability and his military service.  See Bostain, 11 
Vet. App. at 127; Routen, 10 Vet. App. at 183.  As such, his 
assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claim for 
service connection for a right knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert  1 Vet. 
App. at 53-56.

C.  Low Back Disability

The appellant's service medical records document no right 
back injury (to include in connection with the explosion, 
referenced above), or any complaint, findings, or diagnosis 
of any right knee condition.  The report of his physical 
examination in May 1970, immediately prior to discharge, 
includes a notation that the spine was "normal."  

The appellant filed a claim for service connection for lower 
back pain in December 1998.  

On VA examination of the spine in March 1999, he asserted 
that his low back condition is due to the claimed mine 
explosion on March 29, 1968.  The appellant stated that he 
had not been treated for his back condition since his 
discharge, but that he had been disqualified from employment 
with the police due to a lumbar spine disorder.  The examiner 
conducted an examination of the spine and recorded his 
observations in detail; his diagnosis was chronic low back 
pain with degenerative changes L5/S1 with a grade I 
spondylolisthesis, and degenerative changes of C5/6 with 
atrophy of the hypothenar aspect of the right hand, rule out 
ulnar nerve involvement.  

The appellant had another VA spinal examination in November 
2004, during which he complained of neck pain radiating to 
the bilateral upper extremities.  The examiner again 
conducted a physical examination and noted observations in 
detail; the examiner diagnosed current degenerative disc 
disease of the cervical spine at C5/6 level.  The examiner 
stated that since there is no evidence in the claims file of 
any reported trauma to the right shoulder during military 
service, it was not possible to provide an opinion as to 
service connection without resort to speculation.

Following the November 2004 spine examination, the RO 
obtained additional VA outpatient treatment records for the 
period October 2002 through November 2004; the file was 
thereupon returned to the VA physician who had conducted the 
November 2004 examination for a new opinion based on the 
complete file.  In July 2005, the VA examiner responded that 
there was still no evidence of a back trauma in service and 
that the previous opinion of November 2004 (i.e., not 
possible to provide an opinion as to service connection 
without resort to speculation) remained in effect.  

The above-referenced medical evidence clearly shows that the 
appellant has been competently diagnosed with degenerative 
disc disease.  However, in this case, the evidence simply 
does not establish a nexus between the appellant's current 
degenerative disc disease and his military service.  

As noted above, there is no objective evidence of a back 
injury during the appellant's period of active service.  The 
earliest medical evidence of degenerative disc disease, or 
any other diagnosed back disorder, was in the VA medical 
examination of March 1999, nearly thirty years after the 
appellant's discharge from service.  Further, the record 
includes no medical opinion establishing a nexus between 
current degenerative disc disease and military service; in 
fact, a VA medical examiner has twice stated that no medical 
opinion can be rendered regarding service connection for this 
disability without resorting to speculation.  Significantly, 
neither the appellant nor his representative has presented or 
identified any medical opinion that, in fact, supports the 
claim for service connection.   

In addition to the medical evidence, the Board has considered 
the appellant's own assertions in connection with the claim 
on appeal; i.e., that his current back disability is 
consequent to an explosion in Vietnam.  However, as noted 
above, a layman without appropriate medical training and 
expertise is not competent to render a probative opinion on a 
medical matter such as whether there is a medical 
relationship between current disability and his military 
service.  See Bostain, 11 Vet. App. at 127; see also Routen, 
10 Vet. App. at 186.  As such, his assertions in this regard 
have no probative value. 

Under these circumstances, the Board finds that the claim for 
service connection for a low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent evidence to support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Right Shoulder Disability

The appellant's service medical records document no right 
shoulder injury (to include in connection with the explosion, 
referenced above), or any complaint, findings, or diagnosis 
of any right shoulder condition.  The report of his physical 
examination in May 1970, immediately prior to discharge, 
includes a notation that the upper extremities were 
"normal."  

The appellant filed a claim for right shoulder disability 
(claimed as arthritis or bursitis, and calcium deposit) in 
June 1970.  He had a VA medical examination in August 1970, 
three months after his discharge, during which he reported 
pains in the right shoulder while in bed at night.  The 
examiner found no abnormality of contour of the right 
shoulder, and found no limitation of motion; the examiner 
recorded a diagnosis of "residuals of concussion to left 
knee and right shoulder" but did not enumerate what those 
residuals were and did not identify the concussion.  A 
December 1970 RO rating action denied service connection for 
a right shoulder disability.

The appellant filed a request to reopen the claim for service 
connection for right shoulder pain in December 1998.  He had 
a VA joints examination in March 1999 during which he 
asserted that his right shoulder condition is consequent to 
the above-cited incident in Vietnam on March 29, 1968, during 
which a land mine exploded and threw him 80 feet.  The 
appellant stated that he had not been treated for his right 
shoulder condition since his discharge.  The examiner 
conducted an examination of the right shoulder and recorded 
his observations in detail; his diagnosis was arthralgia of 
the right shoulder. 

The appellant had another VA joints examination in November 
2004.  The examiner again conducted a physical examination of 
the right shoulder and noted observations in detail.  The 
examiner diagnosed current right rotator cuff tendonitis.  
The examiner stated that since there is no evidence in the 
claims file of any reported trauma to the right shoulder 
during military service, it was not possible to provide an 
opinion as to service connection without resort to 
speculation. 

Following the November 2004 joints examination, the RO 
obtained additional VA outpatient treatment records for the 
period October 2002 through November 2004; the file was 
thereupon returned to the VA physician who had conducted the 
November 2004 joints examination for a new opinion based on 
the complete file.  In July 2005, the VA examiner responded 
that there was still no evidence of a right shoulder trauma 
in service and that the previous opinion of November 2004 
(i.e., not possible to provide an opinion as to service 
connection without resort to speculation) remained in effect.  

The above-referenced medical evidence clearly shows that the 
appellant has been competently diagnosed with rotator cuff 
tendonitis of the right shoulder.  However, in this case, the 
evidence simply does not establish a nexus between the 
appellant's current right shoulder disability and his 
military service.  

As noted above, there is no objective evidence of a right 
shoulder injury during the appellant's period of active 
service.  VA medical examination in 1970 provided no 
diagnosed right shoulder disability (merely unspecified 
"residuals" of an unidentified "concussion").  A VA 
medical examination in March 1998 diagnosed arthralgia, but 
the Board notes that symptom-based diagnoses such as myalgia 
and arthralgia are not considered to be diagnosed conditions 
for compensation purposes.  See VBA All-Stations Letter 98-17 
(02/26/98).  The earliest diagnosed right shoulder disability 
for which service connection can be granted (rotator cuff 
tendonitis) was not made until November 2004, more than 
thirty years after the appellant's discharge from service.  
Further, the record includes no medical opinion establishing 
a nexus between current right shoulder disorder and military 
service; in fact, a VA medical examiner has twice stated that 
no medical opinion can be rendered regarding service 
connection for this disability without resorting to 
speculation.  Significantly, neither the appellant nor his 
representative has presented or identified any medical 
opinion that, in fact, supports the claim for service 
connection.   

In addition to the medical evidence, the Board has considered 
the appellant's own assertions in connection with the claim 
on appeal; i.e., that his current right shoulder disability 
is consequent to an explosion in Vietnam.  However, as noted 
above, there is no objective evidence supporting the 
appellant's contention that he received medical treatment for 
a right shoulder injury during service.  Also as noted above, 
the appellant, as a layman without appropriate medical 
training and expertise, is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of any current shoulder disability.  See Bostain, 11 Vet. 
App. at 127; see also Routen, 10 Vet. App. at 186.

Under these circumstances, the Board finds that the claim for 
service connection for a right shoulder disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for a stomach disability is denied.

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


